TO BE PUBLISHED

               cSupttlttt Qlnutf nf ~:eufurku
                              201 7 -SC-000241-KB


BRYAN EDWARD BENNE'IT                                                    MOVANT
KBA NO. 87888



V.                            IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                          · RESPONDENT


                             OPINION AND ORDER


      Movant, Bryan Edward Bennett, admitted to the practice of law on

October 29, 1999, moves this Court for a public reprimand. Movant's.

Kentucky Bar Association ("KBA") member number is 87888 and his bar roster

address is 1410 Versailles Road, Lexington, Kentucky 40504.

      In July of2014,_ Ortencia Quintana Orozco retained Movant to assist her

in obtaining an adjustment of her immigration status. Ms. Orozco remitted

payment to Movant in the amount of $3,025.00. Movant was inexperienced in

immigration status adjustment and was unaware that Ms. Orozco's "priority

date" did not fall within the mandated timeframe. Consequently, on January

13, 20·1s, the United States Customs and Immigration Service ("USCIS") issued

a Notice of Action rejecting Ms. Orozco's adjustment status application, as her

priority date was not' current. USCIS returned the application and filing fees to ·

Movant. However, Movant failed to refund Ms. Orozco any funds. After
 learning of the application's rejection, Ms.
                                          . Orozco attempted to call Movant ' but
 was unable to speak with him personally. Ms. Orozco also appeared at

rv.i:ovant's office and was told that he was unavailable.

       On August 22, 2016, the Fayette County Sheriff personally served

Movant with a Bar Complaint and a request for additional information. On.

November 28, 2016, the Inquiry Commission issued a.six-count Charge against

Movant., which was subsequently amended on April 13, 2017. The Amended

Charge alleged the following violations of the Rules of Professional Conduct:

Count I, SCR 3.130-1.3 (failure to diligently represent client); Count II, SCR

3.130-l .4(a)(4) (failure to promptly comply with reasonable requests for

infqrmation); Count III, SCR 3.130-l.4(b) (failure to explain a matter to permit

client to make an informed decision); Count IV, SCR 3.130-1. lS(a) (failure to

hold client's property separately from own property); Count V, SCR 3.130-

· 1. l6(d)· (failure to take steps reasonably practicable to protect client's interest

upon termination); Count Vl,.SCR 3.130-8.l(b) (failure to respond to a lawful

demand for information from a disciplinary authority).

       Movant admits to the misconduct as described in the Amended Charge.

In an effort to resolve this disciplinary a:ction, Movant has since repaid Ms.

Orozco and negotiated a sanction with the Office of Bar- Counsel pursuant to

SCR 3.480(2}. The discipline the parties request is for this Court to publicly

reprimand Movant for his misconduct. The KB_A agrees that the recommended

discipline is appropriate and supported by similar cases .. In support of its

position, the KBA directs the Court to Riley zi. Kentucky Bar A_ss'n, 262 S.W.3d .

                                           2
203 (Ky. 2008), Kentucky Bar Ass'n v. Noble, 118 S.W.3d 586 (Ky. 2003), and

. Parker v. Kentucky Bar Ass'n, 390 S.W.3d 792 (Ky. 2013).

      It is in this Court's discretion to accept the negotiated sanction.

· Anderson v. Kentucky Bar Ass'n, 262 S.W.3d 636, 638 (Ky. 2008). In light of

the aforementioned cases, which present similar discipline imposed for

analogous misconduct, this Court finds that the consensual discipline :

proposed by Movant and agreed to by the KBA is appropriate. Therefore,

Movant's motion for a public reprimand is hereby granted.

ACCORDINGLY, IT IS ORDERED.THAT:
    1. Movant, Bryan Edward Bennett, KBA Member No. 87888, is hereby

       publicly reprimanded for his violations of SCR 3.130-1.3, SCR 3.130-

       1.4(a)(4), SCR 3.130-1.4(b), SCR 3.130-1.15(a), SCR 3.130-1.16(d), and

       SCR 3.130-8.l(b).

   2. Pursuant to SCR 3.450, Movant is directed to pay all costs associated

      with these disciplinary proceedings in the amount of $141.25, for which

                    .
      execution may issue from this Court upon
                                           .
                                               finality of this Order.

      All sitting. All concur.

      ENTERED: August 24, 1017.




                                        3